Citation Nr: 0517108	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-17 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a jaw disorder, 
including temporomandibular joint (TMJ) dysfunction.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for sinusitis.

3.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected residuals of 
Caldwell-Luc operation.

4.  Entitlement to service connection for dental injury from 
trauma occurred in military service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1959 to July 1962.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.   

In a January 2003 statement, the veteran (through his 
representative) raised the issue of entitlement to a 
compensable rating for residuals of a Caldwell-Luc surgical 
procedure.  The RO addressed this claim by determining that 
new and material evidence had not been received to reopen a 
claim of service connection for sinusitis.  The veteran filed 
a notice of disagreement (NOD) in this, and a timely 
substantive appeal, and the matter of the petition seeking to 
reopen a claim of service connection for sinusitis is before 
the Board.  The unadjudicated claim for an increased rating 
for residuals of a Caldwell-Luc procedure is referred to the 
RO for appropriate action.  This issue is inextricably 
intertwined with issues addressed in the remand below. 

In March 2004, the veteran submitted a statement asserting a 
claim of service connection for residuals of a neck injury.  
With the statement he included medical evidence regarding the 
neck.  This matter has not been addressed by the RO, and is 
referred to the RO for appropriate action.

The issues of entitlement to service connection for sleep 
apnea and dental trauma are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.



FINDINGS OF FACT

1.  An unappealed February 1993 Board decision declined to 
reopen claims of service connection for sinusitis and a jaw 
disorder (which were previously denied on the basis that such 
disorders were not shown to be related to service or to a 
surgical procedure therein)..

2.  Evidence received since the February 1993 Board decision 
is largely cumulative to, or redundant of, evidence then of 
record; does not relate to the unestablished fact (nexus) 
necessary to substantiate the claims; and does not raise a 
reasonable possibility of substantiating claims of service 
connection for sinusitis and a jaw disorder.


CONCLUSIONS OF LAW

1.  Evidence received since the February 1993 Board decision 
is not new and material, and a claim of service connection 
for sinusitis may not be reopened. 38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.156 (2004).

2.  Evidence received since the February 1993 Board decision 
is not new and material, and a claim of service connection 
for a jaw disorder including TMJ dysfunction may not be 
reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  The Board finds that the mandates of the VCAA 
are met.  

The veteran was advised of VA's duties to notify and assist 
in the development of the claims.  In a February 2003 letter, 
the RO advised the veteran of his and VA's responsibilities 
in claims development, and specifically of the type of 
evidence that was needed to establish these claims.  This 
letter, the April 2003 rating decision, and the May 2003 
statement of the case (SOC), all notified the veteran of 
applicable laws and regulations, of what the evidence showed, 
and why his claims were denied.  The notice preceded the 
rating decision on appeal.  

Regarding notice content, the veteran was informed in the May 
2003 SOC of the definition of new and material evidence and 
apprised why new and material evidence was needed to reopen 
his claims.  The documents listed above all advised the 
veteran that he must submit new and material evidence to 
reopen the claims.  
Furthermore, while he was not advised verbatim to submit any 
evidence or information in his possession that pertains to 
his claims, the February 2003 letter and subsequent letters 
in April 2003 asked him to identify or submit any additional 
medical evidence which may support the claims, advised of the 
type of evidence he needed to submit to establish his claims, 
and asked him to assist in obtaining any outstanding medical 
records or any other evidence or information supporting these 
claims.  He is not prejudiced by the Board's proceeding 
without any further notice; he has been notified of 
everything necessary. 

Regarding the duty to assist, the RO had previously obtained 
the veteran's service medical records, and reports of his 
post-service treatment.  VA recently obtained additional 
records from the Houston VA facility and records of private 
treatment at the Castle Dental Center.  The veteran has not 
identified any pertinent evidence outstanding.  Notably, in a 
petition to reopen, the duty to assist by arranging for an 
examination or obtaining a medical opinion does not attach 
unless the claim is reopened.  See 38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  VA's assistance obligations are met.  
The veteran is not prejudiced by the Board's proceeding with 
appellate review.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

II.  Factual Background, Legal Criteria, and Analysis

Numerous RO and Board decisions dating back to 1979 
repeatedly denied service connection for sinusitis and a jaw 
disorder.  In September 1986, the Board determined that 
neither sinusitis nor residuals of a jaw injury were shown to 
be related to service.  In a February 1993 decision, the 
Board found that new and material evidence was not received 
to reopen the previously denied claims of service connection 
for sinusitis and a jaw disorder.  The veteran did not appeal 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court); the February 1993 Board decision is final, 
and is the last final denial of such claims. 

At the time of the February 1993 Board decision, the record 
included service medical records, which showed no jaw or 
sinus problem during service, but did document that the 
veteran underwent a Caldwell-Luc procedure in November 1959, 
involving the extraction of tooth number 14 and removal of 
the tooth root from the left maxillary sinus cavity.  The 
record also included reports of treatment for sinusitis and 
jaw problems many years after service.  The record in 
February 1993 did not include any medical evidence relating 
the veteran's jaw problems or sinusitis to service.  

Much of the evidence received since the February 1993 
decision duplicates evidence then on file.  Potentially 
relevant evidence received since the February 1993 Board 
decision includes: (1) restatements of the veteran's 
contentions; (2) reports of October 1997 VA examinations; and 
(3) VA and private records dated from 1989 through 2003 
showing medical treatment for jaw complaints, including 
possible TMJ dysfunction, and for nasal and sinus problems, 
including sinusitis.  

Except as provided in Section 5108 of this title, when the 
Board disallows a claim, the claim may not thereafter be 
reopened and allowed and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b).   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

As the previous denial of both claims was premised on a 
finding that there was no nexus between the veteran's 
sinusitis or a jaw disability and his service, for evidence 
to be new and material in this matter, i.e., relating to an 
unestablished fact necessary to substantiate the claim, and 
raising a reasonable possibility of substantiating the claim, 
it would have to tend to show that there is a nexus between 
the claimed disabilities and the veteran's service/the 
surgical procedure therein.  No competent evidence received 
since the February 1993 Board decision tends to do so.

The October 1997 VA examinations, and the VA and private 
records dating from 1989 through 2003, generally report on 
the current status of the veteran's sinus and jaw problems 
and the treatment he was afforded.  None tends to show that 
any current sinusitis or jaw disorder is related to the 
veteran's surgical procedure in service.  

As to the veteran's own opinions, he has not demonstrated he 
has medical training, expertise, or credentials that would 
qualify him to render a competent opinion regarding medical 
causation.  His lay opinions that his sinusitis and jaw 
problems are related to the surgery in service are not 
competent evidence, and cannot be deemed "material" for 
purposes of reopening his claim.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  
No competent evidence received since February 1993 relates to 
the unestablished fact necessary to substantiate either 
claim.  No additional evidence received tends to show that 
either a jaw disorder (including TMJ dysfunction) or 
sinusitis is related to service.  Accordingly, the additional 
evidence received is not new and material, and the claims may 
not be reopened.


ORDER

The appeal to reopen a claim of service connection for a jaw 
disorder, including TMJ dysfunction is denied.

The appeal to reopen a claim of service connection for 
sinusitis is denied.


REMAND

The veteran's claims for service connection for sleep apnea 
and a dental condition involve medical questions that cannot 
be properly addressed without further medical guidance.  

During service the veteran underwent a Caldwell-Luc 
procedure.  Service connection has been established for 
residuals of that procedure.  The service connected entity 
was continuously rated noncompensable under criteria for 
rating sinus disability.  When the veteran submitted a claim 
for that disability in January 2003, he also submitted claims 
seeking service connection for sleep apnea, and entitlement 
to dental treatment.  Addressing these claims the RO re-rated 
the residuals of the Caldwell-Luc procedure under criteria 
for rating dental problems (and determined that new and 
material evidence had not been received to reopen a claim for 
service connection for sinusitis).  The basis for these 
actions was not explained.  Furthermore, any additional (more 
recent) records of treatment for the disabilities at issue 
may contain information critical to these matters, and should 
be secured.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be asked to 
identify all sources of treatment he 
received since July 2002 for residuals of 
his Caldwell-Luc procedure in service, 
sinus problems, dental problems, sleep 
apnea, or TMJ dysfunction.  The RO should 
obtain complete copies of all treatment 
records (those not already in the claims 
folder) from all identified sources.    

2.  The RO should then arrange for the 
veteran to be afforded an examination by 
an oral surgeon to determine the nature, 
etiology, and severity of his residuals 
of the Caldwell-Luc procedure.  His 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should comment 
on the nature of the procedure, and the 
purpose for the surgery, and itemize all 
residual problems stemming from the 
procedure.  The examiner should 
specifically opine whether at least as 
likely as not the Caldwell-Luc procedure 
resulted in any current sleep apnea, or 
dental problem.  The examiner should 
fully explain the rationale for any 
opinion given.

3.  The RO should then readjudicate the 
claims on appeal (and address the 
referred claim).  If any benefit sought 
on appeal remains denied, the RO should 
issue an appropriate supplemental SOC and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
veteran until he is notified.

The purposes of this remand are to meet due process 
considerations and to assist the veteran in the development 
of his claims.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board for additional 
development must be handled in an expeditious manner.



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


